JEFFREY M. BANKS, D/B/A BANKS' BIG B MARKET AND BANKS' BIG B MARKET, INC., Respondents
v.
SECURITY & FIRE SYSTEMS OF PENNSYLVANIA, INC., Respondent
GUARDIAN PROTECTION SERVICES, INC., Petitioner.
No. 246 WAL 2007.
Supreme Court of Pennsylvania, Western District.
May 2, 2008.

ORDER
PER CURIAM.
AND NOW, this 2nd day of May 2008, the Petition for Allowance of Appeal is denied.
Madame Justice Todd did not participate in the consideration or decision of this matter.
Mr. Justice McCaffery did not participate in the consideration or decision of this matter.